UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4987


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN JEROME MCHANEY, a/k/a Whoomp Dog,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:11-cr-02356-JMC-1)


Submitted:   May 30, 2013                     Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret A. Chamberlain, CHAMBERLAIN LAW FIRM, Greenville, South
Carolina, for Appellee.     Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin Jerome McHaney pled guilty pursuant to a written

plea    agreement         to     conspiracy           to    possess     with    intent       to

distribute five kilograms or more of cocaine and twenty-eight

grams or more of cocaine base.                   On appeal, counsel files a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal, but raising

the    following        issue:       whether         the    district    court     erred      by

imposing a four-level enhancement for McHaney’s leadership role

in the offense under U.S. Sentencing Guidelines Manual (“USSG”)

§ 3B1.1(a) (2011).             For the reasons that follow, we affirm.

             Generally         we    review      a    sentence     under    a   deferential

abuse-of-discretion standard, Gall v. United States, 552 U.S.

38,    51   (2007),      and    review     sentencing         adjustments       based   on    a

defendant’s role in the offense for clear error.                            United States

v.    Sayles,     296    F.3d       219,   224       (4th   Cir.   2002).       Under     USSG

§ 3B1.1(a), a four-level increase is warranted if “the defendant

was an organizer or leader of a criminal activity that involved

five or more participants or was otherwise extensive.”                                  Here,

McHaney stipulated to this enhancement in his plea agreement,

which is supported by the factual record.

             At         sentencing,         McHaney           benefitted        from      the

Government’s       motion       for    a   downward         departure    for    substantial

assistance, which the district court granted.                          Thus, McHaney was

                                                 2
sentenced to 180 months of imprisonment, far below his correctly

calculated         Sentencing    Guidelines      range    of    292-365   months      of

imprisonment and the statutory minimum sentence of 20 years.                          We

find no reversible error in the district court’s application of

the    USSG       § 3B1.1(a)    enhancement,     especially      in   light    of    the

stipulation.          See United States v. Cameron, 573 F.3d 179, 184

(4th       Cir.    2009)    (listing   factors    to     be    considered     for    the

enhancement); USSG § 3B1.1, cmt. n.4.

                  In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. ∗

We therefore affirm McHaney’s conviction and sentence.                              This

court requires that counsel inform McHaney, in writing, of the

right to petition the Supreme Court of the United States for

further review.            If McHaney requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.            Counsel’s motion must state that a copy thereof

was served on McHaney.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the




       ∗
           Despite notice, McHaney did not file a pro se supplemental
brief.



                                          3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.


                                                                   AFFIRMED




                                    4